Citation Nr: 0024081	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  95-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left knee retropatellar syndrome.

2.  Entitlement to an initial compensable rating for right 
knee retropatellar syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran relocated during the pendency of 
this appeal and the claims file was transferred to the 
Wichita, Kansas Medical and Regional Office Center.

This matter was previously before the Board in August 1996 
and July 1998 at which time it was remanded for further 
development.  That development has been completed and the 
matter is now before the Board for final appellate 
disposition.

In addition to the initial evaluation of bilateral 
retropatellar syndrome, the veteran field a timely notice of 
disagreement to the RO's decision denying entitlement to 
service connection for irritable bowel syndrome.  However, in 
his December 1994 VA Form 9 he withdrew the appeal on that 
issue and it is no longer in appellate status.  38 C.F.R. 
§ 20.204.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition the veteran's claims on appeal has been obtained 
to the extent possible.

2.  The veteran's service-connected left knee retropatellar 
syndrome results in no greater than slight recurrent 
subluxation or lateral instability.

3.  There is no evidence of any right knee recurrent 
subluxation or lateral instability related to the veteran's 
service-connected retropatellar syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the left knee retropatellar syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2000).

2.  The criteria for a compensable evaluation for right knee 
retropatellar syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran separated from active duty in February 1994 and 
filed a claim for service connection for, inter alia, 
bilateral retropatellar pain syndrome in April 1994.  He was 
afforded a VA examination in May 1994 which recorded a 
history of left knee arthroscopic surgery in February 1993 
with right knee pain beginning that same month.  Recurrence 
of pain in both knees occurred with physical activity and 
during cold, damp weather.  The veteran reported a diagnosis 
of retropatellar pain syndrome at the time of discharge.

Physical examination of the right knee revealed mild 
tenderness anteriorly, anteromedially, and anterolaterally.  
No edema or erythema was present.  Mild pain was noted over 
the anterior knee with full extension to the zero degree 
position and with full flexion to the 140 degree position.  A 
McMurray test was negative and there was no internal 
derangement of the knee to suggest a cruciate or collateral 
ligament injury.

Left knee examination showed two healed arthroscopic surgical 
scars over the infrapatellar area medially and laterally.  
The right anterior, anteromedial and anterolateral knee was 
moderately tender.  The knee was slightly and diffusely 
edematous.  No erythema was noted.  On range of motion 
testing the veteran developed severe right anterior pain with 
extension to a point 60 degrees below the horizontal.  Severe 
anterior pain developed on flexion to the 100 degree 
position.  The McMurray test was negative and there was no 
internal derangement suggestive of a cruciate or collateral 
ligament injury.  

X-ray studies of the bilateral knees showed that the bones 
were intact without fracture, subluxation or destructive 
lesion.  There was no evidence of joint effusion.  The 
impression was that the veteran began to develop left 
anterior knee pain in September 1990 and right anterior knee 
pain in February 1993.  The veteran had undergone a left knee 
arthroscopy and retropatellar pain syndrome was believed to 
be the cause of the recurrent bilateral knee pain.

In July 1994 the RO, inter alia, granted service connection 
for bilateral retropatellar pain syndrome and assigned 
initial evaluations of 10 percent for the left knee and zero 
percent for the right knee.  The veteran appealed the initial 
ratings and in August 1996 the Board remanded the matter for 
further development including a hearing before a traveling 
Member of the Board at the RO.  

The travel board hearing took place in December 1996.  The 
veteran testified that his left knee was initially injured 
during a deployment in 1992.  Transcript at p. 3.  Several 
weeks of therapy and subsequent surgery only seemed to make 
his knee worse.  Id.  He was eventually diagnosed with 
retropatellar femoral pain syndrome and was given a thirty 
percent medical retirement benefit from the military for his 
knees.  Id.  The veteran stressed that his knee condition did 
not preexist service, and that the only previous knee injury 
he incurred was a soft-tissue injury as a child.  Tr. pp. 3-
5.  Currently, he could not bike, run, golf or bowl as a 
result of his knee condition.  Tr. p. 5.  He had no treatment 
since service because the military doctors told him that 
there was nothing he could do for it.  Tr. p. 6.  The job he 
held at the time of the hearing allowed him to stay off of 
his feet.  Tr. p. 7.  His current symptoms were a "shifting 
kneecap" which caused pain and would "pop out."  Id.  On a 
scale of 1 to 10, the pain was a 7.  Id.  He had only one 
period of swelling after standing for a long period of time 
which was treated successfully with an icepack.  Tr. p. 8.  
He has full range of motion in the knee but tries not use it 
because it hurts.  Id.  

The veteran testified that his right knee disability is not 
as well documented as his left.  He had received no treatment 
for it since separation and was currently experiencing minor 
symptoms in the form of grinding and instability after long 
periods of standing.  Tr. pp. 9-10.  He felt that he had 
gained 10-15 pounds since service as a result of forced 
inactivity and he contended that he was entitled to a 30 
percent evaluation for both knees.  Tr. p. 11.  

The case reached the Board again in July 1998.  The Board 
remanded the matter to afford the veteran the chance to 
provide evidence of additional treatment.  He was also 
provided the opportunity to testify before another Member of 
the Board, since the Board Member who previously chaired the 
hearing was no longer at the Board.  He was also to be 
scheduled for an orthopedic examination.  The record reveals 
that the Los Angeles, California RO attempted to implement 
the Board's remand directives, but learned that the veteran 
had moved to Kansas.  The veteran's claims file was then 
transferred to the Wichita, Kansas RO and additional attempts 
were made to complete the development through correspondence 
sent to the veteran's last known address.  The veteran failed 
to report for two VA examination appointments and failed to 
respond to the offer of another hearing.


Pertinent law and regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§ 4.2 (2000).  However, as in this case, where the issue is 
the assignment of an initial rating for a disability, 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, and the Board must 
consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Under 38 C.F.R. § 4.10 (2000), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2000).

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2000).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  Additional factors to be 
considered include the reduction in a joint's normal 
excursion of movement on different planes.  38 C.F.R. § 4.45 
(2000).  Factors such as less movement than normal, more 
movement than normal, weakened movement, incoordination, pain 
on movement, swelling, or instability, are also to be 
considered.  Id.  The regulation does not require a separate 
rating for pain, but the impact of pain must be considered in 
making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

The veteran's knees are currently evaluated  under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 which provides for assignment 
of a 10 percent rating when there is slight recurrent 
subluxation or lateral instability, a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.

VA's General Counsel has stated that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion due to arthritis, 
which at least meets the criteria for a zero percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
VAOPGCPREC 23-97 (1997).  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  For a 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  Diagnostic Code 5261 
provides for a zero percent evaluation where extension of the 
leg is limited to five degrees.  A 10 percent evaluation 
requires extension limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 
15 degrees.  A 30 percent evaluation may be assigned where 
the evidence shows extension limited to 20 degrees.  For a 40 
percent evaluation, extension must be limited to 30 degrees.  
Where extension is limited to 45 degrees a 50 percent 
evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.

Under VA regulations, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2000).


Analysis

Initially, the Board finds that the veteran has presented 
well-grounded claims for increased evaluations for his 
service-connected bilateral retropatellar syndrome, within 
the meaning of 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).

The Board notes the efforts of the RO's in Los Angeles and 
Wichita to contact the veteran and complete the development 
in this case.  The record reflects that the veteran failed, 
without excuse, to report for scheduled VA examinations in 
September 1999, and January and February 2000 and that 
adequate notice was sent to his address of record.  VA 
regulations provide that when a claimant fails to report for 
a scheduled medical examination in conjunction with an 
original compensation claim without good cause the 
determination shall be made based upon the evidence of 
record.  See 38 C.F.R. § 3.655 (2000).  
Here, the Board had previously remanded this case to the RO 
in order to schedule the veteran for an examination in 
conjunction with his claim.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F. R. § 3.326(a).  The 
RO twice scheduled him for an examination and attempts to 
inform him by letters sent to his last known address were 
unsuccessful.  The Postal Service returned a January 2000 
letter marked "moved, left no address, unable to forward."  
The RO also contacted the service organization designated as 
his representative who made repeated attempts to contact the 
veteran.  After making every reasonable effort to contact the 
veteran and failing to do so, the RO returned the case to the 
Board for adjudication.

The duty to assist is not a one way street; the veteran also 
has an obligation to assist in the adjudication of his claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination.  
Olson v. Principi, 3 Vet. App. 480 (1992).  The veteran, if 
he changes his address during the pendency of his claim, has 
a duty to inform the VA of his whereabouts.  Considering the 
evidence of VA's attempts to complete development, the 
veteran's lack of cooperation, and the above law and 
regulations, no further attempts at development are necessary 
and the veteran's appeal will be decided on the evidence of 
record.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for left knee, or a 
compensable evaluation for the right, for service-connected 
retropatellar syndrome.  Despite the current 10 percent 
evaluation for the left knee, there is no medical evidence of 
subluxation of either knee.  Although the veteran has 
subjectively reported instability, VA examination has never 
made an objective finding of instability.  38 C.F.R. § 4.71a, 
Rating Code 5257.  

Further, there are no objective findings of arthritis and 
bilateral range of motion demonstrated at the May 1994 VA 
examination did not meet the schedular criteria for a rating 
in excess of the current ratings under Codes 5260 and 5261 
which address limitation of motion of the leg.  The Board 
also notes that the veteran reported full range of motion of 
the left knee at the January 1996 hearing.  As such the 
evidence preponderates against a separate evaluation for 
arthritis with limitation of motion.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); see VAOPGCPREC 9-98.

As outlined in the law and regulations above, there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40; see also Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  

In this case, the Board finds that the current evaluations 
are consistent with the objective findings and that increased 
ratings are not warranted under these provisions for the 
veteran's bilateral retropatellar syndrome.  The May 1994 
examination findings include reports of pain on motion, 
however there is no finding of any resulting limitation.  The 
veteran's testimony at the Travel Board hearing also 
indicates that full range of motion is available in the left 
knee, but can be painful.  Objective findings in this regard, 
which the Board notes may have supported the veteran's 
contentions, were to be included in the orthopedic 
examination ordered by the Board in the July 1998 remand, 
however, as explained above, the examination never took 
place.

The Board has also considered whether a separate compensable 
evaluation for the left knee surgical scar is appropriate, 
however there is no evidence to demonstrate that the scar is 
objectively tender or painful.  See 38 C.F.R. § 4.118, Code 
7804 (2000).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  The May 2000 supplemental statement of 
the case reflects the RO considered and declined to refer the 
veteran's case for an extraschedular evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  There is no 
persuasive evidence of any unusual or exceptional 
circumstances such as marked interference with employment or 
frequent periods of hospitalization related to this disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the entire history of the veteran's 
disability.  In this case, the Board finds no provision upon 
which to assign a higher rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claims for evaluations in excess of 10 percent for left 
knee retropatellar syndrome and a compensable evaluation for 
right knee retropatellar syndrome.









ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for left knee retropatellar syndrome is denied.

Entitlement to an initial compensable rating for right knee 
retropatellar syndrome is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

